The opinion of the Court was delivered by
Bermudez, C. J.
Considering that a writ of prohibition can issue only to courts which exceed the bounds of their jurisdiction, C. P. 845; that a writ of certiorari cannot be granted in a case in which there exists a remedy by appeal, C. P. 857. Considering that, in the case presented by the relators, the First City Court has jurisdiction over a case in which the city of New Orleans claims payment of a license of seventy-five dollars ($75), Const., art. 135; that said Court could legally issue an injunction as a conservatory remedy therein, O. P. 1096, and can punish for contempt the violator of such prohibitive order, C. P. 1154 ; that in granting a rule for contempt, it acts within the scope of its legitimate authority, and can pass upon the same without any intervention of this Court. C. P. 1152.
Considering that non constat, that on the merits of the writ the said Court will not render a judgment in favor of the defendants therein ; that were it not so, the constitutionality or legality of the license asked *1093having been assailed, the question can, by appeal, be brought beiore this Court under the Constitution, Const., art. 81; that the defendants are not left without remedy against the issuing of an injunction against them in the carrying on of their business, even if the license claimed is not due, in this: that they can have it dissolved before trial on the merits, either on the face of the papers, or by depositing in court, under protest, the amount claimed, or by furnishing bond and security. C. P. 307; v. also C. P. 1096,1152.
Considering that, on the showing made, the relators are not entitled to the relief sought by them in this proceeding,
It is ordered that the application for a prohibition and for a certio-rari be refused wjth costs.